DETAILED ACTION
This action is in after-final consideration program (AFCP 2.0) request filed 19 October 2021.
Claims 3-4 are cancelled.
Claims 6-7, 9-14, and 16-17 are original.
Claims 2 and 15 are previously presented.
Claims 1, 5, and 8 are currently amended.

The amendments address minor informalities and clarity issues. The claims are entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiners summary
The amendments address the minor informalities and clarity issues; and the claims are entered.
The reasoning presented in the Office Action filed 17 September 2021 (“Action”) was made in view of assumption (Action at page 4). The claims as amended reflect these assumptions; so, the reasoning provided in the Action applies to the claims as amended. Applicant’s arguments are unpersuasive (see Examiner’s response herein below). Accordingly, the rejections are maintained.


Response to Arguments
Claims Objections
The objections are withdrawn in view of the amendments.

Claim Rejections-35 USC §112
The rejections are withdrawn in view of the amendments.

Claim Rejections-35 USC §101
Applicant (P13:¶1-P14:¶1):
Applicant submits that amended claim 1 is eligible under 35 USC 101. Detailed explanations are given below.
First, the Final office action states that "[t]he claim also recites "step (S5), making a hybrid surface optical system comprising a primary mirror, a secondary mirror and a tertiary mirror based on the spherical surfaces obtained in step (S2), the aspheric surfaces obtained in step (S3) and the freeform surfaces obtained in step (S4)"; however, this amounts to mere instruction to apply the exception, i.e. no particular manner of making is described and the making is only nominally related to the design (that is, "based on" the design which is merely using the design in the context of "making") [see MPEP 2106.04(d) and MPEP 2106.0S(f)]. This 
Applicant respectfully disagrees for reasons as follows.
Amended claim 1 recites a method for making an off-axis hybrid surface optical system, the off-axis hybrid surface optical system comprises a primary mirror, a secondary mirror and a tertiary mirror. When making the off-axis hybrid surface optical system, the reflective surface of the primary mirror is manufactured according to the spherical surfaces obtained in step (S2), the reflective surface of the secondary mirror is manufactured according to the aspheric surfaces obtained in step (S3) and the reflective surface of the tertiary mirror is manufactured according to the freeform surfaces obtained in step (S4). And in order to obtain the spherical surfaces in step (S2), the aspheric surfaces in step (S3) and the freeform surfaces in step (S4); a first initial system is established in step (S1), the first initial system comprises a plurality of initial surfaces, and each of the plurality of initial surfaces corresponds to a surface of the off-axis hybrid surface optical system. Therefore, in amended claim 1, the surface shape of the primary mirror, the secondary mirror and the tertiary mirror are limited by the spherical surfaces in step (S2), the aspheric surfaces in step (S3) and the freeform surfaces in step (S4) respectively, and the positional relationships of the primary mirror, the secondary mirror and the tertiary mirror are limited by the first initial system Further, the first initial system is a physical element, not just a mental concept that may be carried out with or without physical aid as stated in the Final office action.
Therefore, Applicant submits that step (S5) has recite details of how to make the off-axis hybrid surface optical system and proved description of the mechanism for accomplishing the 
Examiner’s response:
The examiner respectfully disagrees. In particular, step (S5) of claim 1 recites “making a hybrid surface optical system comprising a primary mirror, a secondary mirror and a tertiary mirror based on the spherical surfaces obtained in step (S2), the aspheric surfaces obtained in step (S3) and the freeform surfaces obtained in step (S4)” which only generally relates the designed system to the manufacturing, i.e. there is no particular relationship between the manner (itself) of making and the design elements. The judicial exception does not address manufacturing (e.g. tolerances, processes such as polishing, etc). As noted in the rejection this corresponds to performing the judicial exception and then following on with extra-solution activity. In other words “making … based on [the result of the judicial exception process where the process does not include manufacturing considerations]” is not particular way of making the system, but rather a design process (which is a judicial exception) with an additional step of making the design. Accordingly, the claim does not integrate the judicial exception into a practical application and the claim is directed to the judicial exception.

Applicant (P14:¶2):
Further, even the "making" of optical systems including freeform optical surfaces is well-understood, routine, and conventional activity as evidenced by Yang as stated by the Final office action. However, Applicant submits that a method of making an off-axis hybrid surface optical system comprises spherical surfaces, aspheric surfaces and freeform surfaces simultaneously, and make a deviation between the off-axis hybrid surface optical system and an ideal optical 
Examiner’s response:
The examiner respectfully disagrees. The argument argues advantages of the “method of making”; however, although the claim recites “method of making”, as discussed above, the claimed method is a design process (judicial exception) followed by a general activity of “making … based on [the result of the judicial exception process where the process does not include manufacturing considerations]”, i.e. this is not a particular method of making but rather an algorithm followed by a requirement to “make” the result.

Applicant (P14:¶3-P16:¶1):
Second, the MPEP 2106.04(d)(l)states that "[a] claim reciting a judicial exception is not directed to the judicial exception if it also recites additional elements demonstrating that the claim as a whole integrates the exception into a practical application. One way to demonstrate such integration is when the claimed invention improves the functioning of a computer or improves another technology or technical field. The application or use of the judicial exception in this manner meaningfully limits the claim by going beyond generally linking the use of the judicial exception to a particular technological environment, and thus transforms a claim into patent-eligible subject matter. Such claims are eligible at Step 2A because they are not "directed to" the recited judicial exception" and "the claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology although it may not be an improvement over well-understood, routine, conventional activity" and "[i]n short, first the specification should be evaluated to determine if the disclosure 
Please see paragraphs [0076], [0079]-[0083], [0086]-[0087], and FIGs 7 and 10-12 of the invention, it can be seen that the average value of the RMS spot diameters of the off-axis hybrid surface three-mirror optical system obtained by the method in amended claim 1 is small (about 0.296mm) The plurality of feature rays Ri (i=l, 2 ... K) from different fields and different aperture positions substantially focus on the ideal target point, the image quality of the off-axis hybrid surface three-mirror optical system is improved A modulation transfer functions (MTF) in visible light band of partial field angles of the off-axis hybrid surface three-mirror optical system are closes to the diffraction limitation, and the image quality is further improved. An F-number of the off-axis hybrid surface three-mirror optical system F-number is about 2.2, which is small. The off-axis hybrid surface three-mirror optical system adopts an off-axis field of view in a vertical direction. A field angle of the off-axis hybrid surface three-mirror optical system is about 3°x6°, which is big. And a deviation between the off-axis hybrid surface three-mirror optical system obtained by the method in amended claim 1 and an ideal optical system is small. That is, Applicant submits that the specification of the invention sets forth sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.
Examiner’s response:
The examiner respectfully disagrees. In particular, the argument relies on the notion that “the claimed invention improves the functioning of a computer or improves another technology or technical field”. Note that MPEP 2106.04(d)(1) and MPEP 2106.05(a) provides guidance on “the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)).”
As discussed herein above, the “making” step is a follow-on activity to the judicial exception itself. The examiner respectfully submits that the alleged “improvement” lies in the judicial exception itself, i.e. not in the “making” nor in the combination of judicial exception and “making”. The arguments cite portions of the specification related to the alleged improvements; however, the examiner can find no evidence that this improvement is related to the “making” or to how the “making” is particularly related to the judicial exception. As noted above, the algorithm of the judicial exception does not use elements related to the process of making and the “making” step only generally refers to the result. Further, consider that the specification itself points to the improvement as one of “design”, as follows (from [0087]):
The method for designing hybrid surface three-mirror optical system can have many advantages. First, the method is calculated directly in an off-axis state, an error produced during a process from the coaxial system transformed into the off-axis system can be avoided, thus, a deviation between the off-axis hybrid surface optical system obtained by the above method and an ideal optical system is small. Second, during calculating the spherical surface optical system, the surface fitting process is combined with the data point calculating process, the unknown surface is calculated by repeating the process of data point calculating-spherical 
Note that the purported advantages are not related to the “making” itself, i.e. any improvement is the result of an improved design process, where, as noted in the rejection and discussed herein above, the design process is the judicial exception. The “making” is a follow-on activity which is merely generally related to the judicial exception rather; where the making does not contribute (individually or in combination) such that the claim integrates the judicial exception into a 

Conclusion
The claim correct minor informalities and clarity issues. Accordingly, the claim are entered.
Claims 1-8 are rejected under the reasoning presented in the Office Action filed 17 September 2021.
PTO-2323 is attached.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/R.S.B./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147